Title: Paine’s Minutes of the Preliminary Argument: 24 October 1770
From: Paine, Robert Treat
To: 


       Question of the Jury Prisoner having a Right by Statute of W. to a Copy of the Panel.
       Court divided on the question whether the Prisoner not  a list of Jury be a Cause of Challenge. To two of em viz. Jona. Day and Edmund Billings Council on both sides agreed they should not be sworn and no Exception taken.
       Question of putting several Homicides into one Indictment.
       Question of the Rights of the Crown to Challenge.
       Objection to previous threats.
       @ Trial per Pais 585.
      